Exhibit 10.4



 
SECURITIES PLEDGE AGREEMENT
 
 
THIS AGREEMENT dated for reference May 7, 2008 is between:
 


RED MILE ENTERTAINMENT, INC., a Delaware corporation, having its chief executive
office at at 223 San Anselmo Avenue, Suite #3, San Anselmo, CA 94960
 
 (the “Borrower”)
 
AND
 
SILVERBIRCH INC., an Ontario company having an office at Suite 500, 150 Ferrand
Drive, Toronto, Ontario M3C 3E5
 
 (the “Lender”)
 
BACKGROUND
 
A.           The Lender has agreed to lend CAD$750,000 to the Borrower.
 
B.           The Borrower has agreed to execute and deliver this Agreement to
the Lender as security for the payment and performance of its obligations to the
Lender.
 
AGREEMENTS
 
For good and valuable consideration, the receipt and sufficiency of which each
party acknowledges, the parties agree as follows:
 
1. Securities Pledge.  The Borrower hereby assigns, mortgages, charges and
pledges to and deposits with the Lender, and grants to the Lender a security
interest in all of the securities in the capital of: (i) 2WG Media, Inc (Texas
Corporation); (ii) Roveractive LTD (a Delaware Corporation); and (iii) Red Mile
Entertainment PTY LTD (an Australian corporation) and any other corporation,
limited liability company, partnership or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower (“Subsidiaries”), along with
any substitutions, additions, proceeds or claims by the Borrower in respect of
them (collectively, the “Pledged Securities”), as general and continuing
collateral security for the payment and performance of all present and future
debts, liabilities and obligations of the Borrower to the Lender (collectively
the “Obligations”) until payment and performance in full of the Obligations.
 
2. Delivery of Pledged Securities. On or before the execution and delivery of
this Agreement, the Borrower will deliver to the Lender share certificates
representing the Pledged Securities, together with duly executed undated
medallion signature guaranteed stock powers of attorney and certified directors'
resolutions for each share certificate so delivered to the Lender, all in form
and terms satisfactory to the Lender and sufficient to permit the transfer of
such Pledged Securities on the registers maintained by the transfer agent for
Subsidiaries, free and clear of all liens, claims, encumbrances, restrictions or
other notations, to be held by the Lender pursuant to this Agreement until
payment and performance in full of the Obligations.  
 
 
 

--------------------------------------------------------------------------------


-2-
 
The Borrower acknowledges and confirms that at all times in which Davis LLP
holds or is otherwise in possession or has control or direction over the share
certificates representing the Pledged Securities and/or the transfer
documentation referred to above, it shall hold all such Pledged Securities and
transfer documentation as agent for the Lender.
 
3. Representations and Warranties. The Borrower represents and warrants to the
Lender that:
 
(a)  
it is the sole legal and beneficial owner of all of the Pledged Securities;

 
(b)  
no person holds any options, warrants, or other rights to acquire the Pledged
Securities;

 
(c)  
the Pledged Securities are validly issued, fully paid, non-assessable common
shares in the capital of the Subsidaries;

 
(d)  
the Pledged Securities are free and clear of all liens, mortgages, charges and
security interests other than those created under this Agreement in favour of
the Lender;

 
(e)  
the Pledged Securities are not subject to any shareholders or other agreement or
commitment, cease trade order, stop transfer restriction, or any resale
restrictions or hold period that would in any way restrict or prevent the Lender
from assigning or transferring such shares upon the occurrence of an Event of
Default;

 
(f)  
the Borrower has no reasonable grounds to believe that the Subsidaries is in
default of its obligations under applicable securities law;

 
(g)  
each of the Subsidiaries is in compliance, in all material respects, with its
continuous disclosure obligations under applicable securities laws and, without
limiting the generality of the foregoing, no adverse material change has
occurred since the last financial statement and no adverse material fact exists
in relation to the Pledged Securities which has not been publicly disclosed; and

 
(h)  
no consent, approval, authorization or other order or other action by, and no
notice to or filing with, any governmental authority or any other Person (other
than the filing of a financing statement under the PPSA) will be required for
the exercise by the Lender of the voting or other rights and the remedies
provided for in this Agreement or in connection with the transfer of the Pledged
Securities to the Lender or to a third party at the Lender’s direction pursuant
to this Agreement, except as may be required by laws affecting the offering and
sale of securities generally.

 
4. Realization on Default. On the occurrence and during the continuance of any
default by the Borrower in the payment or performance of the Obligations or any
default hereunder (each, an “Event of Default”), the Lender may at any time in
its sole discretion, in accordance with any applicable law, realize upon or
otherwise dispose of the Pledged Securities by sale, transfer, or delivery or
may, to the fullest extent permitted by law, exercise and enforce all rights and
remedies of a holder of the Pledged Securities as if the Lender were absolute
owner of them, without notice to or control by the Borrower, and such remedies
may be exercised separately or in combination and will be in addition to and not
in substitution for any other rights the Lender may have.  The Borrower
acknowledges and agrees that it shall continue to be liable for the outstanding
Obligations, despite any action or inaction on the part of the Lender in selling
or disposing of the Pledged Securities.
 
 

--------------------------------------------------------------------------------


-3-
 
5. Costs and Expenses.  All costs and charges incurred by or on behalf of the
Lender in connection with the Pledged Securities or their realization (including
without limitation all legal fees (on a solicitor and own client basis) and
court costs and all expenses of taking possession of, protecting and realizing
upon the Pledged Securities including costs and charges in connection with
realizing, collecting, selling, transferring or delivering the Pledged
Securities or exercising or enforcing any rights under them) will be added to
and form part of the Obligations and will be a first charge on the proceeds of
any realization, collection, sale, transfer, delivery, exercise or enforcement.
 
6. Application of Proceeds.  The proceeds of the Pledged Securities will be
applied by the Lender on account of the Obligations in such manner, order and
priority as set out in or pursuant to the Credit Agreement.  If the proceeds of
disposition of the Pledged Securities are insufficient to satisfy all of the
Obligations, the Borrower will remain liable for any deficiency.  If, after the
realization or disposition of the Pledged Securities and satisfaction of the
Obligations there are any surplus Pledged Securities or proceeds of disposition,
the Lender will account for such surplus Pledged Securities or process of
disposition to the Borrower.
 
7. No Exhaustion of Recourse.  The Lender will not be obliged to exhaust its
recourses against any other covenantor or any other person or persons, or
against any other security it may hold in respect of the Obligations before
realizing upon or otherwise dealing with the Pledged Securities in such manner
as it considers desirable.  The Lender may grant extensions or other
indulgences, take and give up securities, accept compositions, grant releases
and discharges and otherwise deal with the Borrower and with other parties,
guarantors, indemnitors or securities as the Lender may see fit without
prejudice to the rights of the Lender in respect of the Pledged Securities.
 
8. No Merger.  This security will not operate by way of merger of any of the
Obligations and no judgment recovered by the Lender will operate by way of
merger, of or in any way affect, the security now or in the future held by the
Lender in respect of the Obligations or in respect of any other obligations of
the Borrower.
 
9. Appointment of Attorney.  Any person who is at any relevant time an officer
of the Lender is irrevocably appointed attorney of the Borrower, with full
powers of substitution from time to time to endorse or transfer, or both, the
Pledged Securities or any of them to the Lender, its nominees, or transferees,
and the Lender and its nominees or transferees are empowered to exercise all
rights and powers and to perform all acts of ownership concerning the Pledged
Securities to the same extent as the Borrower may (including, without
limitation, the right to execute on behalf of the Borrower any and all stock
powers of attorney to transfer any of the Pledged Securities).  The power of
attorney granted in this Agreement is in addition to, and not in substitution
for, any stock power of attorney delivered by the Borrower with the delivery of
the Pledged Securities, and such powers of attorney may be relied upon by the
Lender severally or in combination.
 
10. Rights of the Borrower.  Until the occurrence of an Event of Default and a
determination by the Lender to enforce the rights granted to it under this
Agreement:
 
(a)  
the Borrower will be entitled to exercise all voting rights in respect of the
Pledged Securities and to give consents, waivers, notices and ratifications and
to take other action in respect thereof, provided, however, that no votes shall
be cast or consent, waiver, notice or ratification given or action taken which
would:

 
 

--------------------------------------------------------------------------------


 
-4-
 
 
(i)  
impair or reduce the value of or restrict the transferability of the Pledged
Securities; or

 
(ii)  
be inconsistent with or violate any provisions of this Agreement, the Credit
Agreement or any other security granted to or in favour of the Lender to secure
the Obligations;

 
(b)  
if any of the Pledged Securities is registered in the Lender’s name or is under
the control of the Lender, the Lender, on the Borrower’s written request, shall
execute and deliver to the Borrower suitable proxies, voting powers or powers of
attorney in favour of the Borrower or its nominee or nominees for voting, giving
consents, waivers, notices or ratifications or taking any other action the
Borrower is permitted to take in respect of the Pledged Securities; and

 
(c)  
the Borrower will be entitled to receive all cash dividends concerning the
Pledged Securities provided that all dividends and distributions will be applied
to reduce the Obligations.  Any other monies which may be received by the
Borrower for or in respect of the Pledged Securities will be received as trustee
for the Lender and will immediately be paid over to the Lender and be held by
the Lender under the mortgage, charge, hypothecation, pledge and grant of
security interest made by this Agreement.

 
11. Rights and Duties of the Lender.  Upon the occurrence of an Event of Default
and a determination by the Lender to enforce the rights granted to it under this
Agreement:
 
(a)  
all of the Borrower’s rights pursuant to paragraph 10 shall cease and the Lender
may enforce any of the Borrower’s rights with respect to the Pledged Securities;
and

 
(b)  
to the extent not already done, forthwith transfer control of such Pledged
Securities to the Lender, as the Lender may direct.  The Lender shall not have
any duty of care with respect to the Pledged Securities other than to use the
same care in the custody and preservation of the Pledged Securities as it would
with its own property.  The Lender may take no steps to defend or preserve the
Borrower’s rights against the claims or demands of others.  The Lender, however,
shall use its reasonable best efforts to give the Borrower notice of any claim
or demand of which it becomes aware to permit the Borrower to have a reasonable
opportunity to defend or contest the claim or demand.

 
12. Attachment.  The Borrower and the Lender acknowledge that it is their
intention that the security interests created by this Agreement attach on
execution by the Borrower and that value has been given.
 
13. Alteration of Capital.  In the event of any consolidation, subdivision,
reclassification, stock dividend or other alteration to the capital of the
Subsidiaries, the term “Pledged Securities” as it relates to shares in those
companies will be considered to refer to the Pledged Securities described in
paragraph 1 as increased, decreased, amended or supplemented and the Borrower
will deliver immediately any replacement or additional share certificates,
directors' resolutions and such other documents or instruments the Lender may
require, to be held in accordance with the terms of this Agreement.
 
14. Discharge.  Upon payment in full of the Obligations, the Lender will return
the share certificates representing the Pledged Securities and will release the
Pledged Securities from the assignment, mortgage, charge, hypothecation, pledge
and security interest created by this Agreement and will execute and deliver to
the Borrower such releases and reassignments as the Borrower may reasonably
require for such purpose.
 
 

--------------------------------------------------------------------------------


-5-
 
15. Defined Terms.  Unless otherwise defined herein, all defined terms used in
this Agreement shall have the meanings ascribed to them in the Credit Agreement.
 
16. Binding Effect.  The provisions of this Agreement will be binding upon and
enure to the benefit of the Lender and the Borrower and their respective
successors and assigns.
 
17. Governing Law.  This Agreement will be governed and construed in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein.  The Borrower submits to the non-exclusive jurisdiction of the Courts
of the Province of Ontario and agrees to be bound by any suit, action or
proceeding commenced in such Courts and by any order or judgment resulting from
such suit, action or proceeding, but the foregoing will in no way limit the
right of the Lender to commence suits, actions or proceedings based on this
Agreement in any jurisdiction it may deem appropriate.
 
18. Notices.  In this Agreement:
 
(a)  
any notice or communication required or permitted to be given under this
Agreement will be in writing and will be considered to have been given if
delivered by hand, transmitted by facsimile transmission or mailed by prepaid
registered post to the address or facsimile transmission number of each party
set out below:

 
(i)  
if to the Lender:

 
Suite 500, 150 Ferrand Drive
Toronto, Ontario M3C 3E5
 
Attention:                  Derek van der Plaat
Fax No.:                      (416) 621-7715
 
(ii)  
if to the Borrower:



 
Red Mile Entertainment, Inc.
223 San Anselmo Avenue,
Suite #3, San Anselmo, CA 94960
 
Attention:                 Chester Aldridge
Fax No:                      (415) 480-1393


or to such other address or facsimile transmission number as any party may
designate in the manner set out above;
 
(b)  
notice or communication will be considered to have been received:

 
 

--------------------------------------------------------------------------------


-6-
 
(i)  
if delivered by hand during business hours on a business day, upon receipt by a
responsible representative of the receiver, and if not delivered during business
hours, upon the commencement of business on the next business day;

 
(ii)  
if sent by facsimile transmission during business hours on a business day, upon
the sender receiving confirmation of the transmission, and if not transmitted
during business hours, upon the commencement of business on the next business
day; and

 
(iii)  
if mailed by prepaid registered post upon the fifth business day following
posting; except that, in the case of a disruption or an impending or threatened
disruption in postal services every notice or communication will be delivered by
hand or sent by facsimile transmission;

 
(c)  
for the purposes of this paragraph “business day” means a day which is not a
Saturday, Sunday or a holiday in Ontario.

 
19. Counterparts.  This Agreement may be executed in several counterparts, each
of which so executed will be considered to be an original and such counterparts
together will be one and the same instrument.
 
20. Further Assurances.  The Borrower will from time to time, whether before or
after the occurrence of an Event of Default, do all such acts and things and
execute and deliver all such certificates, deeds, transfers, assignments and
instruments as the Lender may reasonably require for perfecting the security
interest constituted by this Agreement and for facilitating the sale of the
Pledged Securities in connection with any realization and for exercising all
powers, authorities and discretions conferred upon the Lender.  The Borrower
covenants and agrees with the Lender to discharge or cause to be discharged
forthwith any encumbrances which may rank in priority to the Lender's security
interest herein, and to provide the Lender with satisfactory evidence or other
confirmation that any encumbrances or liens against the Borrower do not encumber
the Pledged Securities.
 
21. Severability.  If any term of this Agreement is determined to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability will
attach only to such term or part term, and the remaining part of the term and
all other terms of this Agreement will continue in full force and effect.  The
parties will negotiate in good faith to agree to a substitute term that will be
as close as possible to the intention of any invalid or unenforceable term while
being valid and enforceable.  The invalidity or unenforceability of any term in
any particular jurisdiction will not affect its validity or enforceability in
any other jurisdiction where it is valid or enforceable.
 
22. Acknowledgement and Waiver.  The Borrower hereby:
 
(a)  
acknowledges receiving a copy of this Agreement; and



 
 
 

--------------------------------------------------------------------------------

 

 
-7-

 
(b)  
waives all rights to receive from the Lender a copy of any financing statement,
financing change statement or verification statement filed or issued, as the
case may be, at any time in respect of this Agreement or any amendment thereto.

 
TO EVIDENCE THEIR AGREEMENT each of the parties has executed this Agreement on
the date first above written.
 
RED MILE ENTERTAINMENT, INC.
 
Per:
 


_______________________________
Authorized Signatory
 


 


SILVERBIRCH INC.
 
Per:
 
_______________________________
Authorized Signatory
 
 
_______________________________
Authorized Signatory




